DETAILED ACTION
The communication dated 12/29/2021 has been entered and fully considered.
Claims 1, 10, 13, 15 and 18 have been amended. Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rita Vacca on 2/2/2022.
The application has been amended as follows: 

Claim 1. (Currently Amended) A method for manufacturing a composite component having a complex geometry, the composite component to be formed defining a plurality of predefined sections, the method comprising: laying up each of a plurality of laminates to an initial shape, wherein each of the plurality of laminates comprise one or more plies, and wherein at least one laminate of the plurality of laminates is laid up to the initial shape with a gently curved geometry; forming, for each of the plurality of predefined sections, one or more of the plurality of laminates from the initial shape to a final shape, and wherein the at least one laminate is formed to the final shape with a larger curved geometry than the gently curved geometry of the initial shape, and wherein the at least one laminate has more curves when formed to the final shape than when laid up in the initial shape; weighing the plurality of laminates prior to stacking the plurality of laminates; after the weighing of the plurality of laminates, determining which of the plurality of laminates can be utilized to build up the composite component to within a predetermined weight range; and selecting from the plurality of laminates determined to be able to build up the composite component to within the predetermined weight range for the stacking of the plurality of laminates to build up the complex geometry of the composite component; thereafter, using a removable reference feature formed in each of the plurality of laminates in stacking the plurality of laminates formed to their respective final shapes to build up the complex geometry of the composite component; and removing the removable reference feature.

Claim 10. (Cancelled)

Claim 15. (Currently amended) A method for manufacturing a composite component having a complex geometry, the composite component to be formed defining a plurality of predefined sections, the method comprising: laying up a plurality of laminates each comprising one or more plies to an initial shape, wherein one or more of the plurality of laminates are laid up to the initial shape with an automated layup system with a substantially planar geometry or a gently curved geometry, and wherein the plurality of laminates includes a first laminate, and wherein at least one laminate of the plurality of laminates is laid up to the initial shape with the gently curved geometry; Page 4 of 34Application No.: 15/786,804 Attorney Docket No.: 319544-US-1/GECV-598 forming the first laminate from the initial shape to a final shape for one of the plurality of predefined sections, and wherein the at least one laminate is formed to the final shape with a larger curved geometry than the gently curved geometry of the initial shape, and wherein the at least one laminate has more curves when formed to the final shape than when laid up in the initial shape; weighing the plurality of laminates prior to stacking the plurality of laminates to determine which of the plurality of laminates can be utilized to build up the composite component to within a predetermined weight range; selecting from the plurality of laminates determined to be able to build up the composite component to within the predetermined weight range for the stacking of the plurality of laminates to build up the complex geometry of the composite component; and stacking subsequent laminates of the plurality of laminates on top of the first laminate to their respective final shapes; wherein each of the stacked plurality of laminates include a removable reference feature used in the stacking of the plurality of laminates prior to removing the removable reference feature from the plurality of laminates.

Claim 18. (Currently amended) A method for manufacturing a composite airfoil for a gas turbine engine, the airfoil to be manufactured defining a plurality of predefined sections, the method comprising: laying up a plurality of laminates to an initial shape, wherein each of the plurality of laminates comprise one or more plies having a reinforcement material embedded within a matrix material, wherein the plurality of laminates are laid up with a substantially planar geometry or a gently curved geometry using an automated layup system, and wherein at least one laminate of the plurality of laminates is laid up to the initial shape with the gently curved geometry; forming at least one of the plurality of laminates from the initial shape to a final shape for each of the plurality of predefined sections, and wherein the at least one laminate is formed to the final shape with a larger curved geometry than the gently curved geometry of the initial shape, and wherein the at least one laminate has more curves when formed to the final shape than when laid up in the initial shape; weighing the plurality of laminates prior to stacking the plurality of laminates to determine which of the plurality of laminates can be utilized to build up the composite component to within a predetermined weight range; selecting from the plurality of laminates determined to be able to build up the composite component to within the predetermined weight range for the stacking of the plurality of laminates to build up the complex geometry of the composite component; thereafter, stacking the plurality of laminates formed to their respective final shapes to build up the airfoil, using in the stacking a removable reference feature formed in each of the plurality of laminates; and removing the removable reference feature.

REASONS FOR ALLOWANCE
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior of art of record is considered to be: Kutsuwada et al. (EP 3109025 A1), hereinafter KUTSUWADA.
KUTSUWADA teaches a method for manufacturing a composite component with a complex geometry [Abstract; Fig. 1; 0001] and the composite component is formed by predefined preforms [Fig. 1; 0011; 0016]. KUTSUWADA teaches partial preforms, which can be a prepreg with multiple sheets or a laminate [0018; 0025]. A partial preform may be obtained by layering multiple cut prepreg pieces to form a laminate, which is then preshaped [0025], a laminate (6) having the planar shape (20, which is an initial shape) [0032-0034; 0078], and a prepreg with multiple sheets or a laminate formed from multiple cute prepreg pieces [0018; 0025; 0035]. KUTSUWADA teaches forming a laminate from an initial shape (planar shape (20)) into partial shape (21), which is interpreted as final shape [0078-0080; 0039-0040; Figs. 6A-6D] and stacking the plurality of partial shapes (21, 31, 41 and 51) to build up the complex geometry of the composite [0085-0091; Figs. 6A-6D, 7A-7B, 8, 11].
KUTSUWADA fails to suggest, teach or disclose after the weighing of the plurality of laminates, determining which of the plurality of laminates of laminates can be utilized to build up the composite component to within a predetermined weight range; and selecting from the plurality of laminates determined to be able to build up the composite component to within the predetermined weight range for the stacking of the plurality of laminates to build up the complex geometry of the composite component. One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not be reasonably motivated to modify KUTSUWADA, by determining which of the plurality of laminates of laminates can be utilized to build up the composite component to within a predetermined weight range; and selecting from the plurality of laminates determined to be able to build up the composite component to within the predetermined weight range for the stacking of the plurality of laminates to build up the complex geometry of the composite component, and the applicant has done so for the benefit of suppressing the occurrence of voids in a composite material and improve the mechanical characteristics and appearance quality of the composite material, as taught in the instant specification [0008].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.B./Examiner, Art Unit 1748                         

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748